—Appeal from a *667judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered April 13, 2000, convicting defendant upon his plea of guilty of attempted assault in the second degree (two counts) and criminal contempt in the first degree.
Defendant pleaded guilty to two counts of attempted assault in the second degree and to criminal contempt in the first degree and was sentenced to an indeterminate prison term of 2 to 4 years to run concurrently with a federal prison term defendant was then serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J.P., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.